Citation Nr: 1521461	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

In a January 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew all issues on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  The appellant has withdrawn the issues of service connection for hypertension and erectile dysfunction, as well as an increased evaluation for diabetes mellitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to service connection for erectile dysfunction is dismissed.

The issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


